t c summary opinion united_states tax_court joshua smith petitioner v commissioner of internal revenue respondent docket no 24635-12s filed date joshua smith for himself erin k neugebauer for respondent summary opinion gustafson judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 all section references are to the internal_revenue_code u s c in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a deficiency of dollar_figure in and a sec_6662 accuracy-related_penalty of dollar_figure on petitioner joshua smith’s federal_income_tax for this case arises from mr smith’s timely petition for redetermination of the tax and penalties in the statutory_notice_of_deficiency respondent has conceded that the unreported income at issue is not subject_to self-employment_tax additionally respondent has conceded that mr smith is not liable for the corresponding sec_6662 accuracy-related_penalty of dollar_figure thus the only issue remaining for decision is whether the unreported income at issue was a settlement payment for physical injuries or physical sickness and therefore excludable from mr smith’s gross_income under sec_104 we hold that it was not background the parties jointly moved to submit this case for consideration pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial and we granted that motion we incorporate by this reference the parties’ stipulation of facts filed date and the exhibits attached thereto mr smith resided in the state of pennsylvania when he filed his petition mr smith’s diagnosis mr smith was formerly employed as a server with mbfgmtw limited_partnership d b a monterey bay fish grotto mbfg from approximately date until mbfg terminated his employment on date while he was employed by mbfg mr smith was diagnosed with attention deficit hyperactivity disorder adhd and major depressive disorder mdd both adhd and mdd are disabilities within the definition of disability in the americans with disabilities act of ada pub_l_no 104_stat_327 as part of his treatment regimen he was prescribed a stimulant medication called desoxyn methamphetamine hydrochloride one of desoxyn’s side effects the burden_of_proof is generally on the taxpayer see rule a and the submission of a case under rule does not alter that burden see 95_tc_82 aff’d 943_f2d_22 8th cir rule b the stipulated record consists of the facts alleged in mr smith’s petition filed with this court on date to the extent they are admitted in respondent’s answer filed on date the stipulation of facts and the exhibits attached thereto is appetite suppression this was problematic for mr smith who is small in stature he is only five feet six inches tall and his weight fluctuated between and pounds before he began taking the medication mr smith’s primary care physician was concerned about the appetite suppressive effects of desoxyn on his general physical and mental health particularly if he lost any weight as a result the physician recommended that he consume as many calories as possible whenever he was able to do so mbfg’s employee meal policy this medical advice conflicted with mbfg’s longstanding policy prohibiting servers from eating during a shift the only exception that mbfg allowed to the policy was that a food server could eat if less than minutes remained before the restaurant stopped seating guests and if that server had no guests remaining at his or her assigned tables first and second violations of the policy resulted in written warnings while a third violation resulted in termination of the server’s employment mr smith recognized the tension between his physician’s recommended eating regime and mbfg’s restrictive meal policy he informed mbfg of his disability and requested to be excepted from the policy for a brief period mbfg initially excepted mr smith from the policy and he was permitted to eat without restrictions as his appetite demanded however management’s patience with mr smith’s accommodation quickly waned and on date mr smith was informed that mbfg would no longer accommodate his disability and that he was again subject_to the meal policy at that meeting mbfg explained the terms of the meal policy to mr smith as follows mr smith was permitted to take up to two eight-minute breaks per shift but only after first receiving permission from the manager mr smith was permitted to eat only pre-prepared food that was bought outside the restaurant and mr smith was permitted to consume his food only while standing in a particular location in the kitchen in full view of all kitchen employees less than two weeks later mr smith was called to a meeting with mbfg management and disciplined for violating the meal policy he was told that he would be terminated if he violated the meal policy again administrative complaint and district_court lawsuit mr smith submitted a questionnaire to the pennsylvania human relations commission phrc on date alleging that mbfg had engaged in discriminatory conduct the following day mr smith notified mbfg in writing of his decision to pursue formal charges of discrimination as a result of its meal policy retaliatory conduct and refusal to accommodate his disability on date the phrc dismissed mr smith’s complaint because the complaint did not establish probable cause to show discrimination mbfg terminated mr smith on date in response to his termination mr smith filed on date a civil lawsuit against mbfg in the u s district_court for the western district of pennsylvania civil no pursuant to the ada and the pennsylvania human relations act pa cons stat secs west in the lawsuit mr smith alleged that mbfg discriminated and retaliated against him because of his disability mr smith alleged that he suffered emotional distress anxiety depression and other consequential damages mr smith’s amended complaint filed date stated as a direct and proximate result of defendant’s actions toward plaintiff as described herein plaintiff has suffered and will continue to suffer severe emotional distress anxiety depression and other consequential damages settlement of the discrimination claims in date mr smith and mbfg executed a confidential settlement agreement and general release the settlement agreement described mr smith’s claims as follows mr smith does hereby fully and forever release discharge and hold harmless mbfg from any and all liability upon claims causes of action or obligations of every nature whatsoever whether known or unknown arising out of or relating to his employment and termination from employment or to any other act event failure to act or thing which has occurred or was created at any time before the date on which this agreement is signed without limiting the generality hereof this release covers claims or causes of action based upon torts such as for example negligence fraud defamation wrongful discharge express and implied contracts federal state or local statutes and ordinances including those which regulate employment practices such as for example the age discrimination in employment act of the american sic with disabilities act title vii of the civil rights of the pennsylvania human relations act and every other source of legal rights and obligations whatsoever this description includes no specific mention of physical injury or sickness in this settlement agreement mbfg agreed to pay dollar_figure in exchange for mr smith’s release and discharge of any claims or causes of action he had against mbfg mr smith and mbfg’s agreement allocated the settlement payment as follows plaintiff has requested and the parties have agreed that five thousand dollars of the total_payment be allocated to lost wages mbfg shall report this portion of the payment to the internal_revenue_service through an irs form_w-2 and such payment shall be subject_to applicable employment_tax withholdings plaintiff has requested and the parties have agreed that the remainder of the sum be allocated to pain and suffering emotional distress and the expense of suit this portion shall be reported to the internal_revenue_service through an irs form_1099 emphasis added the settlement agreement also provided that mr smith was solely responsible for the tax_liabilities due from him if any which result from his receipt of money under this agreement mbfg issued mr smith a form 1099-misc miscellaneous income and reported the dollar_figure of nonemployee compensation paid to him during tax_year mr smith did not report the dollar_figure of nonemployee compensation on hi sec_2010 federal_income_tax return on date the irs mailed mr smith the notice_of_deficiency which determined a deficiency in tax of dollar_figure and on date mr smith filed his petition in this court on date the parties filed their stipulation of facts and jointly moved to submit the case under rule by order dated date the court ordered the parties to submit simultaneous memoranda briefs by date mr smith did not file a brief but we construe his position to be that the unreported income is excludable from his gross_income pursuant to sec_104 because it was allocated to pain and suffering respondent’s brief argues that the unreported income represents settlement proceeds that were not received on account of personal physical injuries or physical sickness and therefore are not excludable from gross_income under sec_104 discussion as a general_rule the irs’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 mr smith has not contended that the burden_of_proof has shifted pursuant to sec_7491 and the record shows no basis for such a contention the record shows that mr smith did receive the unreported income thus the presumption of correctness attaches in this unreported income case see eg harris v commissioner tcmemo_2012_333 i taxability of settlement awards sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 is thus broad in its scope and exclusions from gross_income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress the legislative_history shows that i t is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h_r conf rept no pincite ndollar_figure 1996_3_cb_741 therefore to be excludable from gross_income under sec_104 a settlement award must be paid to a taxpayer on account of physical injuries or physical sickness which does not include emotional distress or symptoms thereof where damages are received pursuant to a settlement agreement like mr smith’s the nature of the claim that was the actual basis for settlement controls whether those damages are excludable under sec_104 504_us_229 whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claims asserted in the lawsuit see 87_tc_236 aff’d 835_f2d_67 3d cir 80_tc_1104 76_tc_116 aff’d without published opinion 676_f2d_682 1st cir the determination of the underlying nature of the claim is factual 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite if the settlement agreement lacks an express statement of the claims that payment was to settle the intent of the payor here mbfg is critical to that determination knuckles v commissioner f 2d pincite see also 290_f2d_283 2d cir aff’g per curiam tcmemo_1960_21 ii the nature of mr smith’s claim against mbfg we surmise from mr smith’s petition that his position is that the unreported income is excludable from his income under sec_104 because it was partially allocated as damages for pain and suffering under the settlement agreement he makes no contention that the amounts were for medical_care cf sec_104 flush language because the unreported income arose from mr smith’s settlement agreement with mbfg we must first look to the settlement agreement to determine the nature of the claims it was intended to settle the settlement payment is excludable from gross_income only if it was paid on account of physical injuries or physical sickness alternatively if the settlement payment was paid on account of general pain and suffering or emotional distress then it would not be excludable from gross_income under sec_104 as we have noted the settlement agreement does not specifically mention any claims for physical injuries or physical sickness and by its terms quoted above the settlement agreement does not provide that any portion of the payment was allocable to claims for physical injuries or physical sickness rather it allocates the payment to lost wages pain and suffering emotional distress and the expense of suit this court has noted however that ‘pain and suffering’ is a broad term that includes emotional distress and its symptoms see longoria v commissioner tcmemo_2009_162 settlement payments for non-physical injuries such as emotional distress are not excludable from income under sec_104 see id hawkins v commissioner tcmemo_2007_286 aff’d 386_fedappx_697 9th cir see also blackwood v commissioner tcmemo_2012_190 holding that depression is a non-physical injury under sec_104 when we look to mr smith’s federal court complaint to see whether it states more particular claims ie physical injuries or physical sickness that would justify exclusion see burke u s pincite church v commissioner t c pincite7 we find it does not the claims mr smith asserted against mbfg were for discrimination and retaliation and the damages mr smith claimed were severe emotional distress anxiety depression and other consequential damages these injuries are non-physical as we have previously held sec_104 and the flush language of sec_104 require that to be excluded from income any damages must arise from personal injuries or personal sickness other than emotional distress or the symptoms thereof see longoria v commissioner tcmemo_2009_162 thus we cannot hold that mr smith’s claims for damages were for physical injuries that might give rise to a settlement award that is excludable from income pursuant to sec_104 the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment see agar v commissioner f 2d pincite 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir mr smith has not met his burden to establish that he received the dollar_figure settlement payment or any identifiable part thereof from mbfg on account of personal physical injuries or physical sickness for that reason we find that the dollar_figure of unreported income is not excludable from mr smith’s gross_income under sec_104 for his tax_year to reflect the foregoing decision will be entered under rule
